Title: To James Madison from Robert W. Fox, 25 October 1802
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 25th. Octor. 1802
					
					I had the pleasure of addressing thee on the 4th. of last month, in reply to thy esteemed of 

the 16th. June. A Vessel being about to sail for Virginia, I benefit of the opportunity of sending thee a 

few Newspapers, which again begin to be interesting, tho’ I sincerely hope we shall not have War again 

in Europe.
					By almost every packet to New York I have for some time past sent thee News papers, under 

Cover to the Post master there; but I have reason to beleive that they have not all been forwarded to 

thee, some of the covers having lately been returned to the Agent for the Packets at this place, in order 

to enquire by whom they were Sent from hence, a Gentleman in the post Office Department in London 

having the priviledge of franking News papers by the Packets; which I thought right to mention, to 

account for the papers not getting to thy hands.
					The Crops in England have turned out, in general, productive, and prices may be quoted from 

56/ à 64/ Pr. Qur. for Wheat & 50/ à 52/ Pr. Sack of 2 1/2 for Flour. In Spain there is a demand for 

Flour for the Havannah; prices by the last advices, 10 à 11 hard Dollars.  In Italy they also require 

importations, their Crops having failed.  I am with much respect Thy assured Friend
					
						Rob. W. Fox
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
